Citation Nr: 1608803	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  12-33 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial increased disability rating greater than 30 percent for vertigo/dizziness, status-post right ear surgeries for chelesteatoma (vertigo) on an extraschedular basis.   


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers (Atlantic County, New Jersey)


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In a March 2015 decision, the Board remanded the issue of entitlement to an extraschedular evaluation for vertigo/dizziness, status-post right ear surgeries for cholesteatoma.  The case has since been returned to the Board for appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's claim should take into consideration the existence of this electronic record. 


FINDING OF FACT

The Veteran's service-connected vertigo/dizziness, status-post right ear surgeries for chelesteatoma is not manifested by an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria have not been met for an initial increased disability rating greater than 30 percent for vertigo/dizziness, status-post right ear surgeries for chelesteatoma on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§ 3.321(b) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for vertigo.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  Thus, VA's duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including VA treatment records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding evidence that is relevant to the claim decided herein. 

The Veteran was afforded VA examinations in June 2010, November 2012, May 2014, and June 2014 in connection with her claim for an increased evaluation for vertigo.  When VA undertakes to provide a VA examination and obtain a VA opinion, it must ensure that the examination and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as they were predicated on consideration of the Veteran's claims file, her lay assertions, medical history, and physical examination.  The reports include the findings necessary to evaluate the disability under the rating criteria.  Finally, the evidence does not indicate that there has been a material change in the severity of the Veteran's service-connected vertigo since she was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

With regard to the March 2015 remand, the Board finds that the Appeals Management Center (AMC) substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Specifically, pursuant to the remand, the AMC referred the Veteran's vertigo disability to the Director of VA's Compensation Service for extraschedular consideration.  In November 2015, a supplemental statement of the case was issued.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the remand. 

For these reasons, the Board finds that the VA's duties to notify and assist have been satisfied.  Thus, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Law and Analysis

The Veteran's service-connected vertigo is currently rated as 30 percent disabling under 38 C.F.R. § 4.87, Diagnosis Code 6204.  A maximum evaluation of 30 percent is warranted for dizziness with occasional staggering.

The determination of whether a veteran is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that the Thun steps are necessary elements of an extraschedular rating).  If the Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director of Compensation Services for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.  The Board did so in this case in its March 2015 remand.

The AMC referred the claim for an extraschedular rating for vertigo to the Director of Compensation and Pension Service.  In a May 2015 memorandum, the AMC recommended to the Director that an extraschedular rating be denied.  In a September 2015 decision, the Director denied an extraschedular rating and concluded that the evidence did not establish that the Veteran's vertigo presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The AOJ continued the denial in a November 2015 supplemental statement of the case.  The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  The Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and may assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

Upon review of the evidence of record, the Board finds that an extraschedular rating for the Veteran's service-connected vertigo is not warranted.  As noted above, the issue was referred because the Board found that some of the symptoms the Veteran reported, to include uncontrolled eye movements, nausea, and vomiting, were not contemplated by the diagnostic criteria.  The crux of this issue, then, is whether this disability and these symptoms cause marked interference with employment or frequent periods of hospitalization. 

In the April 2011 notice of disagreement, the Veteran stated she had dizzy spells with daily activities such as exercise, watching TV, and sudden head movements.  In an April 2014 statement, she reported that vertigo affects her at work and in all activities. 

During a November 2012 VA examination, the Veteran reported she underwent surgeries including, right ear mastoidectomy, ossicular reconstruction, and tympanoplasty but was not undergoing any therapeutic treatment for her vertigo.  In addition, there was no indication that she was hospitalized for vertigo.  With respect to her employment, the Veteran stated that when she gets a vertigo attack, she sometimes has to "stay on the side".

During a June 2014 VA examination, she reported up to 10 daily episodes of a spinning sensation that can last up to 10 minutes.  She reported that she could not exercise, run, swim, ride on an elevator, fly, or go on amusement park rides because the activities exacerbated her vertigo.  The Veteran denied taking any medication for vertigo but reported that she tried rehab while in Hawaii with no improvement.  Moreover, the Veteran stated that she frequently missed days from work and that vertigo exacerbations would interrupt her work duties. 

Generally, disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  However, the Veteran is assigned a maximum rating of 30 percent for her vertigo disability.  The Veteran's impairment is productive of some industrial loss which is contemplated by the ratings schedule and the 30 percent rating.  

The Board finds that the Veteran's disability picture due to this disability does not reflect related factors such as frequent periods of hospitalization or marked interference with her employment.  The Veteran does not allege, and the evidence of record does not suggest, that she has been hospitalized for vertigo at any time during the appeal period.  Moreover, the Veteran has provided competent and credible lay statements regarding interference with employment.  This interference, however, indicates interference with work, but not marked interference.  Clearly, the disability impacts her employment, but the currently assigned 30 percent evaluation contemplates some amount of industrial impairment.  Accordingly, an extraschedular evaluation is not warranted.  

The Veteran is separately service-connected for a back disorder, tinnitus, right cranial nerve incomplete paralysis, right ear hearing loss, and scar of the left nasolabial fold.  A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, the Veteran has not asserted, and the evidence does not raise the issue of consideration of all the collective impact of all of the Veteran's service-connected disabilities.  See Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Feb. 26, 2016) (noting that the Board "lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status").  Accordingly, this is not for consideration.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected vertigo under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an extraschedular evaluation for service-connected vertigo/dizziness, status-post right ear surgeries for chelesteatoma is denied. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


